                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.

    JOHN PEARL SMITH, II,                   Case No. 3:16-cr-00086-SLG-1

                          Defendant.


     ORDER REGARDING VIOLATION OF STATE CONFIDENTIALITY RULES

         Before the Court at Docket 722 is defendant John Pearl Smith, II’s Motion

to Prohibit the Government from Continuing to Violate State Confidentiality Rules

and Statutes and to Exclude the Government’s Dissemination and Use of Any

Evidence It Has Acquired in Violation of Those Provisions.       The government

responded in opposition at Docket 759. Mr. Smith filed a sealed reply at Docket

777. After reviewing these filings, the Court issued an order “to the government

with respect to the manner in which it obtained certain records from McLaughlin

Youth Center.”1 The government then filed a sealed sur-reply to Mr. Smith’s reply

and response to the Court’s order at Docket 898. Mr. Smith filed a response to the

government’s sur-reply at Docket 911.




1
    Docket 883.




           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 1 of 9
      The motion relates to Mr. Smith’s juvenile court records and related documents

from Mr. Smith’s juvenile delinquency proceedings that the government has

discovered to Mr. Smith. When Mr. Smith initially filed the motion, he did not know

how the government had acquired the documents. The government’s opposition

to the motion explained that the documents had been acquired through a Grand

Jury subpoena that the government obtained and served on the McLaughlin Youth

Center.2 The filings related to this motion raise two separate issues: whether the

government violated Alaska state privacy laws pertaining to juveniles and whether

the government inappropriately used a Grand Jury subpoena to acquire the

contested documents.

I.       Violation of Alaska State Law

         Mr. Smith complains that “[t]he Government has been seeking to obtain

information about Mr. Smith’s juvenile history that is confidential and protected

under Alaska law.”3        This information includes juvenile court records, agency

records, and information gathered during conversations with Mr. Smith’s former

juvenile probation officers.4 Mr. Smith asserts that “[t]he Government’s inspection

of Alaska juvenile court documents and the probation officers’ conduct in revealing




2
    See Docket 759-1 (Grand Jury Subpoena).
3
    Docket 722 at 1.
4
    Docket 722 at 2.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 2 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 2 of 9
information deemed confidential violates Alaska law.”5 Mr. Smith seeks an order

excluding “any evidence gathered in violation of Alaska law,” prohibiting the

government from disclosing any such evidence, and prohibiting the government

from gathering any further juvenile information or records in violation of Alaska’s

statutes and state court rules.6

         The government responds that “[t]he Supremacy Clause, as well as other

relevant federal law, authorizes the disclosure of state juvenile court records,” that

exclusion of the evidence is not an appropriate remedy because there is no

constitutional violation, and that Mr. Smith has waived his right to object because

“Smith has waited more than two years to raise any objection and has benefited

from any disclosure . . . .”7

         As a preliminary matter, the Court finds that Mr. Smith has not waived his

objection to the gathering, use, and distribution of the contested information. The

fact that Mr. Smith has, in prior state court proceedings, referenced and disclosed

some of his juvenile conduct or that the documents were discovered to the defense

more than thirty months prior to the filing of the instant motion does not waive Mr.



5
    Docket 722 at 2.
6
 Docket 722 at 3–4. Mr. Smith alleges that the government violated Alaska’s state Delinquency
Court Rule that provides: “The court records of a juvenile delinquency proceeding are
confidential . . . . Information may not be released and access to the records may not be
permitted except as authorized by statute or upon court order for good cause shown . . . .”
Docket 722 at 2 (emphasis omitted) (quoting Alaska Del. Court R. 27).
7
    Docket 759 at 2–3.


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 3 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 3 of 9
Smith’s right to object to the government’s anticipated evidence in this case. Nor

does it relieve defense counsel of their obligation to provide effective assistance

of counsel by raising non-frivolous issues in pre-trial motions.

         The Court does not need to determine whether the government violated

Alaska state law in gathering and distributing Mr. Smith’s juvenile court information.

Even if Mr. Smith is correct in his assertion that the government violated a state

statute, “there is no basis for transforming the statute into an exclusionary rule.”8

The Ninth Circuit “prohibits judicial creation of a remedy for a statutory violation

when the statute itself already articulates the remedy.”9 Here, Mr. Smith maintains

that the government and state probation officers have violated Alaska Statute

47.12.300, which makes state juvenile court records confidential.10                            The

government responds by citing to Alaska Statute 47.12.310(b)(1), which applies to

juvenile records maintained by state agencies, and which the government

interprets to “require[] these records to be released to [a] federal agency




8
    United States v. Feng, 277 F.3d 1151, 1154 (9th Cir. 2002).
9
 United States v. Smith, 196 F.3d 1034, 1040 (9th Cir. 1999) (citing United States v. Frazin, 780
F.2d 1461, 1466 (9th Cir. 1986)).
10
  Docket 722 at 3. AS 47.12.300(e) falls within the chapter governing delinquent minors and
provides that “[t]he court’s official records prepared under this chapter and not made public
under this section are confidential and may be inspected only with the court’s permission and
only by persons having a legitimate interest in them.” See also McCoy v. State, 80 P.3d 751,
754 (Alaska App. 2002) (holding that “a presentence investigator in an adult criminal case may
review and use the materials found in the defendant’s juvenile court files (including the juvenile
probation officer’s files) without first obtaining case-specific permission from the superior
court.”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 4 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 4 of 9
conducting an investigation.”11             Both statutes, however, provide identical

mechanisms for enforcing their provisions: “A person who discloses confidential

information in violation of this section is guilty of a class B misdemeanor.” 12 The

proper remedy for any violation of either state statute would be a state court

prosecution of the individuals whose conduct violated the statute.13

          Moreover, the Court finds that any violation of the Alaska state statutes

regarding Mr. Smith’s juvenile records, whether court records or agency records,

does not significantly affect Mr. Smith’s rights. The degree of infringement by the

government and probation officers was minimal, because it is highly likely that this

Court or the state Superior Court would have granted a request or motion from the

government to inspect Mr. Smith’s juvenile records for the purposes of prosecuting

a federal capital case.14




11
  Docket 898 at 12. AS 47.12.310(b)(1) provides that “[a] state or municipal agency employee
shall disclose . . . information regarding a case to a federal, state, or municipal law enforcement
agency for a specific investigation being conducted by that agency.” See also 7 Alaska Admin.
Code § 54.450, which provides that the “Division may disclose to an out-of-state government
agency with juvenile justice functions information that has a direct bearing on an investigation or
judicial proceeding in which the conduct or custody of a juvenile is at issue.”
12
     AS 47.12.300(h); AS 47.12.310(k).
13
   See Smith, 196 F.3d at 1040 (noting that “the appropriate manner to enforce the statute would
be to prosecute the prosecutors who granted immunity to Thomason. It would not be to exclude
Thomason’s testimony”). Notably, if the applicable statutes were violated here, it would appear
that they were violated in the first instance not by the federal government that was seeking the
records and information, but by the agencies and individuals who disclosed the records and
information to the government.
14
  See AS 47.12.300(e) (allowing inspection of confidential records “with the court’s permission”
by “persons having a legitimate interest in them”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 5 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 5 of 9
      II.      Improper Use of a Grand Jury Subpoena

            In Mr. Smith’s reply he contends that “he is seeking to suppress presentation

of the information received [by the government] as a result of the improper Grand

Jury subpoena at the criminal trial.”15 The government responds that “Smith lacks

standing to challenge the records obtained by the subpoena, which was issued to

the McLaughlin Youth Center, and not to him or any entity he controls.”16 In a

similar, albeit not identical, situation where an indictment had already been

returned, the Ninth Circuit (without expressly addressing standing) permitted a

criminal defendant to challenge the government’s use of a Grand Jury subpoena

to a third party on the grounds that the subpoena was an improper effort to conduct

pretrial discovery.17 Accordingly, the Court finds that Mr. Smith has standing to

challenge the use of the Grand Jury subpoena to gather his statutorily protected

records even though the subpoena was not directed at him.

            Having reviewed each party’s submissions, it appears that the Grand Jury

subpoena issued to the McLaughlin Youth Center may have been sought for a

purpose unrelated to whether there was probable cause that Mr. Smith committed

the crimes charge in the First Superseding Indictment. The role of a Grand Jury

is to make “an ex parte investigation to determine whether a crime has been


15
     Docket 777 at 9.
16
     Docket 898 at 9.
17
     United States v. Star, 470 F.2d 1214, 1217 (9th Cir. 1972).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 6 of 9
             Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 6 of 9
committed and whether criminal proceedings should be instituted against any

person.       The Grand Jury’s investigative power must be broad if its public

responsibility is adequately to be discharged.”18 Here, the government’s primary

purpose in obtaining the Grand Jury subpoena was not to assist in presenting the

case to the Grand Jury in furtherance of the Grand Jury’s investigation, but instead

was (1) to comply with Department of Justice requirements and procedures used

to determine whether a local case will be authorized to proceed as a capital case

and (2) to “have a record of how and when the records were obtained,” 19 even

though the record demonstrates that the government and its agents neglected to

maintain complete records of how and when the materials were obtained.20 The

Court is not persuaded that Mr. Smith’s juvenile records would bear any relevance

to any of the elements contained in the crimes charged in the First Superseding

Indictment.21 To the extent the government contends that it needed the materials

to present aggravating factors to the Grand Jury, this argument is belied by the

fact that the materials were never presented to the Grand Jury and instead were

kept in the physical possession of an investigating agent for approximately three


18
  United States v. Calandra, 414 U.S. 338, 343–44 (1974); see also United States v. R.
Enterprises, Inc., 498 U.S. 292, 297 (1991) (characterizing the Grand Jury as “an investigatory
body”).
19
     Docket 898 at 4–5; 898-1 at 3.
20
     See Docket 898-2 at 2–3, ¶¶ 4, 5, 7 (Declaration of SA Michael T. Burke).
21
   But see Docket 898 at 21 (“The information [obtained from McLaughlin] was clearly relevant
to the defendant’s ability to form the mens rea to complete a capital crime.”).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 7 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 7 of 9
months immediately after they were obtained.22 Moreover, such an assertion is at

odds with the government’s previous assertion to this Court that “non-statutory

aggravating factors need not be charged in the Indictment.”23 However, on the

record currently before the Court, the Court cannot concretely conclude that the

government sought the Grand Jury subpoena issued to McLaughlin Youth Center

for an improper purpose or that government agents acted in bad faith.24 Moreover,

even if there was a misuse of the subpoena, the Court finds that any such conduct

would not warrant the suppression of the evidence that was received, particularly

given the lack of prejudice to the defendant in this case.25

          Finally, Mr. Smith requests that the Court “prohibit further dissemination and

[juvenile probation officer] interviews . . . because the Government has failed to

provide any argument why it is entitled to get this information from witnesses in

violation of Alaska state law.”26 Again, the disclosure of information by state

juvenile probation officers is done at their own risk of violating Alaska state privacy


22
     Docket 898 at 15; Docket 898-1 at 2; Docket 898-2 at 2–3, ¶¶ 4, 6.
23
     Docket 318 at 7.
24
   See generally In re Grand Jury Proceedings, Hergenroeder, 555 F. 2d 686 (9th Cir. 1977) (“In
this circuit the supervision of the grand jury by the district court is more narrowly construed.”).
25
   See supra, note 14 and accompanying text. See United States v. Beatty, 470 F.2d 1214, 1217
(9th Cir. 1972) (condemning prosecutor’s conduct of subpoenaing witness before Grand Jury
“for the sole purpose of learning the names of any alibi witnesses” defendant might use at trial,
but finding no prejudice because the individuals that were identified did not testify at trial, and
upholding denial of motion to suppress any evidence obtained from the Grand Jury testimony).
26
     Docket 777 at 16.




Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 8 of 9
           Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 8 of 9
laws, which is a crime and punishable as such. The government should also take

care in how it disseminates Mr. Smith’s protected records and how it obtains

protected juvenile communications. The Court need not determine whether the

Supremacy Clause or a law enforcement privilege allows the government to

disregard state confidentiality statutes and obtain and disseminate documents and

information protected by state law.27 Based on the Court’s review of the parties’

extensive filings, the Court is not persuaded that an order directing the government

as to how it shall manage the dissemination of Mr. Smith’s protected records and

information is warranted.

       In light of the foregoing, IT IS ORDERED that the motion at Docket 722 is

DENIED.




       DATED this 23rd day of June, 2020, at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




27
  Cf. In re Grand Jury Subpoena, 198 F. Supp. 2d 1113, 1115–17 (D. Alaska 2002) (holding that
state confidentiality laws give way to power of grand jury pursuant to Supremacy Clause of
Constitution).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Violation of State Confidentiality Rules
Page 9 of 9
        Case 3:16-cr-00086-SLG Document 914 Filed 06/23/20 Page 9 of 9
